Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 8, 2020                                                                                  Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  159271
                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                        Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
  LEONARD S. BOHN, Individually and as                                                                  Megan K. Cavanagh,
  Representative of a Class of Similarly                                                                                 Justices
  Situated Persons and Entities,
                Plaintiff-Appellant,
  v                                                                  SC: 159271
                                                                     COA: 339306
                                                                     Wayne CC: 15-013727-CZ
  CITY OF TAYLOR,
            Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the January 29, 2019
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  case of DAART v City of Detroit (Docket No. 158852) is pending on appeal before this
  Court and that the decision in that case may resolve an issue raised in the present
  application for leave to appeal, we ORDER that the application be held in ABEYANCE
  pending the decision in that case.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 8, 2020
           s0831
                                                                                Clerk